       Case 3:17-cr-00533-EMC Document 1443-1 Filed 01/29/21 Page 1 of 4




1    JOHN T. PHILIPSBORN - SBN 83944
     Law Offices of JOHN T. PHILIPSBORN
2    507 Polk Street, Suite 350
     San Francisco, CA 94102
3    (415) 771-3801
     jphilipsbo@aol.com
4
     MARTIN ANTONIO SABELLI - SBN 164772
5    Law Offices of MARTIN SABELLI
     740 Noe Street
6    San Francisco, CA 94114-2923
7    (415) 298-8435
     msabelli@sabellilaw.com
8
     Attorneys for BRIAN WAYNE WENDT
9
10                        IN THE UNITED STATES DISTRICT COURT
11                      FOR THE NORTHERN DISTRICT OF CALIFORNIA
12                                SAN FRANCISCO DIVISION
13   UNITED STATES OF AMERICA,                     Case No. CR-17-00533-EMC
14         Plaintiff,                              DECLARATION OF COUNSEL IN
15                                                 SUPPORT OF MOTION FOR
     vs.                                           PERMISSION TO FILE OVERSIZED
16                                                 MEMORANDUM IN SUPPORT OF
     JONATHAN JOSEPH NELSON, et al.,               WENDT DEFENSE MOTION TO
17                                                 EXCLUDE OPINION TESTIMONY
           Defendants.                             FROM FBI OR OTHER EXPERTS
18                                                 TESTIFYING ABOUT CELL PHONE
                                                   COMMUNICATIONS [CRIMINAL
19                                                 LOCAL RULES 47-1; 47-2; CIVIL
                                                   LOCAL RULES, RULE 7-4(b)]
20
                                                   Dept: The Honorable Edward M. Chen,
21                                                       District Judge
22
23         I, John T. Philipsborn, declare that:
24         1.     Martín Sabelli and I have been appointed to represent Mr. Wendt in the
25   above-captioned matter.
26         2.     As a result of discussions that I have had with colleagues in this case,
27   including many of the defense lawyers for Mr. Wendt’s codefendants, I prepared, and
28   Mr. Sabelli reviewed and added to, an extensive memorandum of points and authorities

     DECLARATION OF COUNSEL IN SUPPORT OF MOTION FOR PERMISSION TO FILE OVERSIZED
         MEMORANDUM IN SUPPORT OF WENDT DEFENSE MOTION TO EXCLUDE OPINION
          TESTIMONY FROM FBI OR OTHER EXPERTS TESTIFYING ABOUT CELL PHONE
      COMMUNICATIONS [CRIMINAL LOCAL RULES 47-1; 47-2; CIVIL LOCAL RULES, RULE 7-4(b)]
                                           1
           Case 3:17-cr-00533-EMC Document 1443-1 Filed 01/29/21 Page 2 of 4




1    supporting defense motions to exclude the testimony of FBI Special Agent Sparano, who
2    is being offered to testify about cell phone communications in this case – especially
3    communications around the allegations focused on the killing of Mr. Silva on July 15,
4    2014.
5             3.    There have been a few Circuit Court rulings and a relatively large number
6    of District Court rulings from a variety of courts addressing various aspects of the
7    admissibility of cell phone related evidence in criminal cases. A few of these rulings deal
8    with at least some of the specific mapping software used in this case. Various judges
9    have crafted orders addressing differing aspects of the foundation for the admission of
10   cellular phone analysis testimony. Varying limitations have been placed on the evidence.
11            4.    Mr. Sabelli and I have made considerable effort to review most of the
12   reported and unreported rulings dealing with ESPA mapping software. We have also
13   sought to address many issues that arise when the kind of testimony that is proposed by
14   the Government here is sought to be introduced in a case like this one. Rather than raise
15   narrow sets of objections, as has occurred in some cases, leaving the accuseds to have to
16   explain the objections they did not make at the trial level during the appellate process, we
17   have sought to be inclusive in the array of arguments that we have raised in this pleading.
18            5.    I fully realize that the pleading in this case is longer than is permitted in the
19   absence of a court order. However, this pleading encompasses objections that have been
20   agreed to by a number of defense counsel, and for that reason, permitting the defense to
21   file this oversize pleading will, in effect, reduce the number of singular objections that
22   otherwise would be raised by individual defenses.
23            6.    I believe that there are compelling issues for this Court to address in
24   connection with the Government’s proposed cell phone evidence. I believe that under the
25   circumstances, given the collegial work that has gone into the preparation of this set of
26   pleadings, the Court should permit an oversize brief to be filed.
27   ///
28   ///
      DECLARATION OF COUNSEL IN SUPPORT OF MOTION FOR PERMISSION TO FILE OVERSIZED
          MEMORANDUM IN SUPPORT OF WENDT DEFENSE MOTION TO EXCLUDE OPINION
           TESTIMONY FROM FBI OR OTHER EXPERTS TESTIFYING ABOUT CELL PHONE
       COMMUNICATIONS [CRIMINAL LOCAL RULES 47-1; 47-2; CIVIL LOCAL RULES, RULE 7-4(b)]
                                            2
       Case 3:17-cr-00533-EMC Document 1443-1 Filed 01/29/21 Page 3 of 4




1           I declare under penalty of perjury that the foregoing is true and correct, except as
2    to those matters alleged on information and belief, and as to those matters I believe this
3    declaration to be true and accurate.
4           Executed this 29th day of January, 2021, at San Francisco, California.
5
                                               /s/ John T. Philipsborn
6
                                               Declarant
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     DECLARATION OF COUNSEL IN SUPPORT OF MOTION FOR PERMISSION TO FILE OVERSIZED
         MEMORANDUM IN SUPPORT OF WENDT DEFENSE MOTION TO EXCLUDE OPINION
          TESTIMONY FROM FBI OR OTHER EXPERTS TESTIFYING ABOUT CELL PHONE
      COMMUNICATIONS [CRIMINAL LOCAL RULES 47-1; 47-2; CIVIL LOCAL RULES, RULE 7-4(b)]
                                           3
       Case 3:17-cr-00533-EMC Document 1443-1 Filed 01/29/21 Page 4 of 4




1                                        PROOF OF SERVICE
2
            I, Melissa Stern, declare:
3
            That I am over the age of 18, employed in the County of San Francisco,
4
     California, and not a party to the within action; my business address is Suite 350, 507
5    Polk Street, San Francisco, California 94102.
6
            On today’s date, I served the within document entitled:
7
            DECLARATION OF COUNSEL IN SUPPORT OF MOTION FOR
8
            PERMISSION TO FILE OVERSIZED MEMORANDUM IN SUPPORT OF
9           WENDT DEFENSE MOTION TO EXCLUDE OPINION TESTIMONY
            FROM ENTERPRISE EXPERTS [CRIMINAL LOCAL RULES 47-1; 47-2;
10
            CIVIL LOCAL RULES, RULE 7-4(b)]
11
     ( )    By placing a true copy thereof enclosed in a sealed envelope with postage thereon
12
                  fully prepaid, in the United States Mail at San Francisco, CA, addressed as
13                set forth below;
14
     (X)    By electronically transmitting a true copy thereof through the Court’s ECF system;
15
     ( )    By having a messenger personally deliver a true copy thereof to the person and/or
16
                 office of the person at the address set forth below.
17
18
            AUSA Kevin Barry
19          AUSA Ajay Krishnamurthy
            AUSA Lina Peng
20
21          All defense counsel through ECF
22
            Executed this January 29, 2021, at San Francisco, California.
23
                                          Signed:     /s/ Melissa Stern
24
                                                      Melissa Stern
25
26
27
28
     DECLARATION OF COUNSEL IN SUPPORT OF MOTION FOR PERMISSION TO FILE OVERSIZED
         MEMORANDUM IN SUPPORT OF WENDT DEFENSE MOTION TO EXCLUDE OPINION
          TESTIMONY FROM FBI OR OTHER EXPERTS TESTIFYING ABOUT CELL PHONE
      COMMUNICATIONS [CRIMINAL LOCAL RULES 47-1; 47-2; CIVIL LOCAL RULES, RULE 7-4(b)]
                                           4
